Citation Nr: 1704977	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a March 2016 decision, the Board denied the claims of entitlement to increased ratings for a low back disability and right ear hearing loss.

In September 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2016 denial of the Veteran's claims of entitlement to increased ratings for a low back disability and right ear hearing loss and remanded the issues to the Board.

The Board observes that in the March 2016 decision, the issues of entitlement to service connection for a heart disability, a skin disability, a bilateral hip disability, a left shoulder disability, and an inflammatory joint disease; reopening of the claim of service connection for a bilateral knee disability; entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) were remanded for further evidentiary development.  However, the requested development has not yet been completed.  Thus, the issues will be adjudicated in a separate decision at a later time.

As noted in the March 2016 Board decision, the issues of entitlement to service connection for residuals of a head injury, a left hand and wrist laceration, residuals of a brain tumor, constipation to include as secondary to a service-connected low back disability, and erectile dysfunction to include as secondary to a service-connected low back disability, have been raised by the record in an October 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Audiometric testing conducted during the pendency of the claim shows that the Veteran's service-connected right ear hearing loss disability is manifested by no more than Level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

With respect to VA's duty to notify, in a July 2010 letter issued prior to the initial decision on the claim adjudicated herein, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, VA has obtained the Veteran's service treatment records and all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  Efforts were made to retrieve records from the Social Security Administration (SSA).  In correspondence received in April 2016, however, the SSA reported that the Veteran's records had been destroyed.  Based on the efforts undertaken by the AOJ, as well as the unambiguous response received from the SSA, the Board finds that further requests for SSA records would be futile.  In an April 2016 letter, the AOJ duly notified the Veteran and his attorney that such records were unavailable from SSA and offered him the opportunity to submit any available copies of his Social Security records in his possession or any other relevant evidence or information in support of his claim.  To date, neither has responded.  

The Veteran was afforded VA hearing loss examination in May 2015.  The Board finds that the examination report provides an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria as well as the functional effects of the appellant's right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the appellant has not challenged the adequacy of the VA medical examination, nor has he alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Legal Criteria

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id. 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.


Factual Background and Analysis

The Veteran underwent a VA examination in May 2015.  With regard to functional impact caused by the hearing loss disability, the appellant reported that he has difficulty hearing in background noise and has difficulty distinguishing letters in conversation.  Audiological testing showed pure tone thresholds, in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
20
50
80
85

Average puretone threshold was 59 decibels for the right ear.  Speech recognition ability was 96 percent correct for the right ear, as measured by the Maryland CNC Test. 

Applying the findings from the May 2015 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear.  As the left ear is not service connected, a Roman numeral I is assigned for the left ear.  See 38 C.F.R. § 4.85f).  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

Applying the facts in this case to the applicable rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for right ear hearing loss.  In this regard, the objective evidence shows that the appellant's right ear hearing loss was manifested by no more than Level II hearing acuity with Level I assigned for the non-service connected left ear.  As detailed herein, applying the findings to Table VII results in a noncompensable rating for right ear hearing loss.

The Board has carefully reviewed the claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's right ear hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluation discussed above.  As such, there is no basis for the assignment of staged ratings.

The Board has considered the functional impact of the hearing loss disability reported by the appellant, which includes difficulty hearing in background noise and distinguishing letters in conversation.  Although the Board finds the appellant's statements to be credible, these factors do not provide sufficient evidence on which to award a higher rating for right ear hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for right ear hearing loss.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim the benefit of the doubt rule is not applicable and the claim of entitlement to a compensable rating for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Consideration

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This inquiry requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  

Third, when an analysis of the first two steps reveals that the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

After a careful review of the record, the Board finds that the first two Thun elements are not satisfied in the instant case.  With respect to the first element, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing in background noise and distinguishing letters in conversation.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to hear in background noise and comprehend verbal conversations are factors contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the Rating Schedule.

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate and neither the Veteran nor his attorney has argued otherwise.  With respect to the second Thun element, the record contains no indication, nor has the Veteran or his attorney contended, that any of the "related factors" are present, to include alleging that his right ear hearing loss disability has caused marked interference with employment or has resulted in any hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to right ear hearing loss, the Veteran is service-connected for limitation of motion of the lumbar spine, arthritis of the right ring finger, arthritis of the ankles, arthritis of the big toe, and an eye injury.  With the exception of his service-connected lumbar spine disability, which is currently rated as 20 percent disabling but is on appeal and has been remanded below, his service-connected disabilities are all rated as zero percent disabling and those ratings are not on appeal.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his attorney has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Moreover, although the issues of entitlement to an increased rating for the Veteran's service-connected low back disability and TDIU have been remanded, there is no indication, nor has the Veteran contended, that the record is significantly incomplete to decide the extraschedular question at issue here.  Brambley v. Principi, 17 Vet. App. 20 (2003).  

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The appellant has alleged entitlement to TDIU based on residuals of a helicopter crash in Vietnam.  See e.g. March 2013 VA Form 21-8940.  The issue of entitlement to a TDIU has been remanded for further development.  The evidence does not show, nor has the Veteran contended, that his right ear hearing loss results in unemployability.  As such, no further discussion of this issue is warranted at this time.  The issue of entitlement to a TDIU will be addressed in a later Board decision.


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.  


REMAND

The appellant seeks a rating in excess of 20 percent for his service-connected low back disability.  A review of the record indicates that the Veteran was afforded VA medical examinations in connection with his claim in July 2013 and May 2015.  Since the examinations were conducted, however, the U.S. Court of Appeals for Veterans Claims has held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia . McDonald, 28 Vet. App. 158 (2016).  While range of motion testing results were provided during the July 2013 and May 2015 VA medical examinations, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59.  Because the VA medical examinations do not contain the necessary findings, they are inadequate for compensation purposes.  On remand, an additional examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his low back disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report. 

After examining the appellant and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected low back disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms. 

The examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

2.  Thereafter, the AOJ should readjudicate the claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


